DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendments filed on June 15, 2021 under After Final Consideration Pilot Program 2.0 have been entered.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with CHEN, YU-TE (Reg. L1231) on July 02, 2021.
The application has been amended as follows:
Claim 1, (Currently Amended) A camera capable of automatically compensating focal length, comprising: 
a base;
	an adjust seat comprising a first ring, a second ring, and a connecting member, wherein the first ring and the second ring are coaxially sleeved with each other and a distance is kept between the first ring and the second ring, the first ring comprises a first end and a second end that are axially opposite to each other, the first end is fixed on 
	a lens barrel having a second coupling part, wherein the second coupling part is correspondingly coupled to the first coupling part;
	wherein the first coupling part comprises a third ring and a radial connecting member, the third ring comprises a fifth end and a sixth end that are axially opposite to each other, the fifth end is connected to the fourth end of the second ring via the radial connecting member, the sixth end of the third ring is coupled to the lens barrel.

ALLOWANCE
The rejection of claims 1-5 and 7-10 has been withdrawn. 

Claims 1-5, 7-10 are now allowed.

The following is an examiner’s statement of reasons for allowance: 
The closest prior art by Hsiao (20040165877 A1) teaches:
A camera capable of automatically compensating focal length, comprising: 
	a base;
	an adjust seat comprising a first ring, a second ring, and a connecting member, wherein the first ring and the second ring are coaxially sleeved with each other and a 
	a lens barrel having a second coupling part, wherein the second coupling part is correspondingly coupled to the first coupling part.
	The prior arts of the records taken either singularity or in combination fails to anticipate or fairly suggest the limitations of the independent claims, in such a manner that a rejection under 35 U.S.C. 102 or 103 would be improper.  The prior arts of the record fails to teach a combination of all the claimed features as presented in independent claim 1 with the allowable feature being; “The first coupling part comprises a third ring and a radial connecting member, the third ring comprises a fifth end and a sixth end that are axially opposite to each other, the fifth end is connected to the fourth end of the second ring via the radial connecting member, the sixth end of the third ring is coupled to the lens barrel.”.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIPIN M. PATEL whose telephone number is (571)270-1742.  The examiner can normally be reached on Monday-Friday, 9:00AM-5:00PM.


Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/VIPIN PATEL/Examiner, Art Unit 2872                                                                                                                                                                                                        July 2, 2021

/Joseph P Martinez/Primary Examiner, Art Unit 2872